
      
        
        DEPARTMENT OF TRANSPORTATION
        Surface Transportation Board
        49 CFR Chapter X
        [Docket No. EP 711]
        Petition for Rulemaking To Adopt Revised Competitive Switching Rules
        
          AGENCY:
          Surface Transportation Board, DOT.
        
        
          ACTION:
          Notice of public hearing.
        
        
          SUMMARY:
          The Surface Transportation Board (the Board) will hold a public hearing to explore further the issues surrounding the petition by The National Industrial Transportation League (NITL) and the related comments filed in this proceeding.
        
        
          DATES:
          The hearing will be held on October 22, 2013, beginning at 9:30 a.m., in the Hearing Room at the Board's headquarters located at 395 E Street SW., Washington, DC. The hearing will be open for public observation. Any person wishing to speak at the hearing shall file with the Board a notice of intent to participate (identifying the party, the proposed speaker, and the time requested), and a summary of the intended testimony (not to exceed three pages), no later than September 23, 2013. The notices of intent to participate and the summaries of testimony are not required to be served on the parties of record in this proceeding; they will be posted to the Board's Web site when they are filed.
        
        
          ADDRESSES:

          All filings may be submitted either via the Board's e-filing format or in the traditional paper format. Any person using e-filing should attach a document and otherwise comply with the instructions at the “E-FILING” link on the Board's Web site at “www.stb.dot.gov.” Any person submitting a filing in the traditional paper format should send an original and 10 copies of the filing to: Surface Transportation Board, Attn: Docket No. EP 711, 395 E Street SW., Washington, DC 20423-0001.
          Copies of written submissions will be posted to the Board's Web site and will be available for viewing and self-copying in the Board's Public Docket Room, Suite 131. Copies of the submissions will also be available (for a fee) by contacting the Board's Chief Records Officer at (202) 245-0238 or 395 E Street SW., Washington, DC 20423-0001.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Valerie Quinn at (202) 245-0382. Assistance for the hearing impaired is available through the Federal Information Relay Service (FIRS) at (800) 877-8339.
        
      
      
        SUPPLEMENTARY INFORMATION:
        By decision served on July 25, 2012, the Board began a proceeding to consider a proposal submitted by NITL to modify the Board's standards for mandatory competitive switching. Under its proposal, certain captive shippers located in terminal areas would be granted access to a competing railroad if there is a working interchange within a reasonable distance (30 miles under NITL's proposal). In its decision, the Board sought empirical information about the impact of the proposal if it were to be adopted. The Board received numerous comments in response to its decision. In order to explore further NITL's proposal and the issues raised in the submitted comments, the Board will hold a public hearing.
        This action will not significantly affect either the quality of the human environment or the conservation of energy resources.
        
          It is ordered:
        
        1. A public hearing in this proceeding will be held on October 22, 2013, at 9:30 a.m., in the Board's Hearing Room, at 395 E Street SW., Washington, DC, as described above.
        2. By September 23, 2013, any person wishing to speak at the hearing shall file with the Board a notice of intent to participate (identifying the party, the proposed speaker, and the time requested), and a summary of the intended testimony (not to exceed three pages). The notices of intent to participate and the summaries of testimony are not required to be served on the parties of record in this proceeding; they will be posted to the Board's Web site when they are filed.
        3. This decision is effective on its service date.
        
          Decided: August 12, 2013.
          
          By the Board, Rachel D. Campbell, Director, Office of Proceedings.
          Derrick A. Gardner,
          Clearance Clerk.
        
      
      [FR Doc. 2013-19828 Filed 8-14-13; 8:45 am]
      BILLING CODE 4915-01-P
    
  